DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/02/2021. 
In the filed response, independent claims 1, 5, 9, 12, 15, and 17 have been amended. Further, claims 14 has been cancelled with claims 16 and 18 being previously canceled and new claim 23 has been added.
Accordingly, Claims 1-13, 15, 17, and 19-23 have been examined and are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 
	Response to Arguments
1.	Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
2.	As to Applicant’s arguments (pgs. 14-15 of remarks) regarding prior art He’s overlays being the same as the presentation (i.e., not different), Examiner respectfully submits the following. The limitation “the content of the first visual media component or the second visual media component being different from the omnidirectional visual media content defining the presentation.” (emphasis added) is understood as, given the broadest reasonable interpretation 
3.	As to Applicant’s remarks regarding prior art Di, Examiner agrees Di does not concern the use of overlays (pg. 25 of remarks) and that the motivation for combining with He with Di in terms of overlays is not reasonable.  However, Examiner respectfully submits that with the revised combination of the prior art where He is now the primary reference, the above argument is moot since He explicitly addresses overlaid media components. As to Di, Di is now used to indicate switching modes in a bitstream.  Please see office action below for details.
4.	Regarding the limitation “the content from different viewpoints corresponding to content captured from at least two different omnidirectional cameras in different locations” the Examiner respectfully submits that it would be apparent to a person skilled in the art that the different representations between viewports disclosed in both He and Di would require an arrangement of different cameras at different locations for presenting 360 degree video to a user in for e.g. VR applications. Nonetheless to address the new limitation, prior art Oh from the same or similar 
5.	In light of the foregoing, Claims 1-13, 15, 17, and 19-23 have been examined and are pending. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2019/0158815 A1 with reference to PCT/US2017/034770 (WO 2017/205794 A1 ) – PTO 892), in view of Di et al. (US 2019/0230388 A1 with reference to PCT/CN2017/086548 (WO 2018/058993 A1)  – PTO 892), in further view of Oh (US 2019/0313081 A1), and in further view of Wang et al. (US 2020/0014906 A1 with reference to provisional application No. 62/694,542), hereinafter referred to as He, Di, Oh, and Wang, respectively. Corresponding support in WO 2018/058993 A1, WO 2017/205794 A1, and 62/694,542 are hereinafter referred to as 794, 993, and 542, respectively.
Regarding claim 1, (Currently amended) He discloses “A method, comprising: generating a bitstream defining a presentation [viewport adaptive 360 degree video delivery – see abstract], the presentation comprising an omnidirectional visual media content [He describes delivery of 360 degree video. See e.g. Fig. 1] and a first visual media component [See e.g., viewport #1 in Fig. 13A, depicting a 1st visual media component. Also in 794] and a second visual media component [See e.g., viewport #2 in Fig. 13A, depicting a 2nd visual media component. Also in 794]; indicating in the bitstream a first presentation timeline associated with the first visual media component [Refer to the dash segment playback timeline in Fig. 8 (e.g. para 0067) for the 1st segment of a 1st viewport. Regarding DASH and MPD, see e.g. para 0050-0056 for sequencing of periods associated with different media presentations. Also see Fig. 8 of 794.]; indicating in the bitstream a second presentation timeline associated with the second visual media component [Refer to the dash segment playback timeline in Fig. 8 (para 0067) for the 2nd  segment of a 2nd viewport. See citations related to DASH above]; 
Moreover, He also teaches overlays of different media components, i.e. “…wherein the first visual media component or the second visual media component corresponds to an overlay of their respective content over the presentation [Fig. 13A of He. Viewports #1 and #2 are overlaid on the presentation], the content of the first visual media component or the second visual media component being different from the omnidirectional visual media content defining the presentation.” [Given the BRI of “different”, see He Figs. 9 and 13A. The content of the viewport area (Fig. 9) or viewport #2 (Fig. 13A) show a surfer, whereas the background (other area) depicts an ocean scene. Although surfing is performed in the ocean, an overlay of a surfer is “different” than an ocean scene. For more explicit support, see Wang below.]
Although He reveals switching segments between viewports (e.g. Fig. 8), He is not explicit with respect to “indicating” switching modes in a bitstream. Di on the other hand from the same or similar field of endeavor discloses switching instruction information between representations (abstract). Specifically, “indicating in the bitstream a switching mode to the second presentation timeline associated with the second visual media component [Di (para 0101-0105, para 0303-0309, and Fig. 8) describes switching point information for switching between segments of video representations. Switching point information is also found in disclosed syntax of the MPD], the switching mode being indicated dependent on a viewport of a user viewing the presentation [See Di para 0033-0034 regarding attribute @FovType showing  dependency of switching operation on a user’s viewport/FOV]; wherein the switching mode provides an indication of switching between content from different viewpoints [Di - see citation above regarding switching representations between viewports], … and indicating in the bitstream, that the switching mode is with respect to the first presentation timeline or to the second presentation timeline [Di’s switching point information flag if equal to one for example signifies the client can switch from a current segment of a video representation, i.e., the switch is relative to a 1st presentation (e.g., para 0101-0105)];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewport adaptive 360 degree video delivery system of He to add the teachings of Di as above in order to enable first and second media representations of different viewports to be switched via FOV dependent switching point information in the bitstream, so that the client can switch seamlessly between segments of a video presentation (e.g. para 0243), thus giving users a better viewing experience.
As to “the content from different viewpoints corresponding to content captured from at least two different omnidirectional cameras in different locations” it would be apparent to a person skilled in the art that the different representations between viewports in both He and Di would require an arrangement of different cameras at different locations for presenting 360 degree video to a user in for e.g. VR applications. Nonetheless, prior art Oh from the same or similar field of endeavor is brought in to teach this feature. [Specifically,  Oh discloses 360-degree video is captured by at least one camera (abstract) for a plurality of viewpoints (0043-0045)] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 360 degree video delivery systems of He and Di to add the teachings of Oh as above to include the imaging devices for capturing the 360-degree video where the content can undergo viewpoint switching to give a user(s) the ability to experience 360 degree video from diverse perspectives (e.g. para 0253-0254).

“the content of the first visual media component or the second visual media component being different from the omnidirectional visual media content defining the presentation.” [See Wang Fig. 5 and para 0074. De-coupling of overlays from projected omnidirectional video in Wang is taken to mean overlays are independent of or separate from the main projected video (e.g. para 0059 and pg. 3, pgs. 5-6 of 542)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 360 degree video delivery systems of He, Di, and Oh to add the teachings of Wang as above to provide a technique for immersive media content overlays whereby the overlays can be decoupled from the projected omnidirectional video that allows any visual media to be rendered over the video (e.g. para 0059); hence, different content can be effectively delivered to the user(s) even when bandwidth and/or computer resources are limited (e.g. para 0006).
Regarding claim 2, He, Di, Oh, and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. He further discloses “further comprising indicating in the bitstream a master presentation timeline or an indication to create a player presentation timeline [See Fig. 8 and para 0067 (same Fig 8 in 794 and associated text) where a user may pan between viewports of a 360 degree video, thus giving the user playback control. See corresponding presentation timeline as illustrated. Also refer to para 0055-0056 (same in 794) regarding the media presentation timeline and how the client can play content according to said timeline]; and indicating in the bitstream, that the switching mode is [See He’s viewport relationship description (VRD) as per para 0074-0076 (para 0075-0076 of 794). Media presentation durations are indicated in the example MPD provided in Tables 7 and 8 (same tables in 794)]. 
Regarding claim 3,  He, Di, Oh, and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Although He does not explicitly recite switching indications in the bitstream, Di from the same or similar field of endeavor is brought in to teach “further comprising indicating in the bitstream a retrieval mechanism of the second visual media component.”  [Given the BRI of the foregoing limitation, see Di’s Fig. 8 (same Fig. 8 in 993) where based on the flag information and switching instruction information, a current playing moment of video and a target representation segment is obtained, i.e., is retrieved] The motivation for combining He and Di has been discussed in connection with claim 1, above. 
Regarding claim 4,  He, Di, Oh, and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  He further teaches “further comprising including information on the switching mode into a container format.” [As to a container format for switching instruction information, See He’s use of the DASH standard (starting at para 0051) which according to the instant application (pg. 14 of specification) is an example of a container file format. Also note Di Fig. 1 and para 0005-0011 and 0198-0200 which refers to a box. Para 0005-0011 and 0274 of 993 address DASH standard and box teachings (e.g., para 0100 of 993)]
Regarding claim 5, claim 5 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software required for implementing the claimed functions, see He para 0138-0144 for similar support (e.g., para 0167 of 794) and Di Fig. 1 and para 0375 (e.g., para 0427 of 993). 
Regarding claim 6, claim 6 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 7, claim 7 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4.
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to performing video coding, see He para 0055 for support. Also refer to for e.g., para 0266 of Di, where viewport stream information corresponding to viewport streams can be decoded for seamless content switching (e.g., para 0318-0319 of 993) that allows a user to watch the video for playing without feeling discomfort (para 0244 and 0276 of 993). 
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software required for implementing the claimed functions, see for e.g., Di Fig. 1 and para 0375 (e.g., para 0427 of 993). Also see He 
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2. As to performing video coding, see for e.g., para 0266 of Di, where viewport stream information corresponding to viewport streams can be decoded for seamless content switching (e.g., para 0318-0319 of 993) that allows a user to watch the video for playing without feeling discomfort (para 0244 and 0276 of 993). Also see He para 0055 for support.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software required for implementing the claimed functions, see for e.g., Di Fig. 1 and para 0375 (e.g., para 0427 of 993). Also see He para 0138-0144 for similar support (e.g., para 0167 of 794).
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software required for implementing the claimed functions, see for e.g., Di Fig. 1 and para 0375 (e.g., para 0427 of 993). Also see He para 0138-0144 for similar support (e.g., para 0167 of 794).  As to performing video coding, see for e.g., para 0266 of Di, where viewport stream information corresponding to viewport streams can be decoded for seamless content switching (e.g., para 0318-0319 of 993) that allows a user to watch the video for playing without feeling discomfort (para 0244 and 0276 of 993). Also see He para 0055 for support.
Regarding claim 19,  He, Di, Oh, and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  He does not disclose the limitation of claim 19. Di on the other hand from the same or similar field of endeavor discloses “further comprising selecting the switching mode to the second presentation timeline from among either: switching seamlessly; switching to a zeroth time; switching to an offset time; or switching to a nearest random-access point.”  [Given the ‘or condition’, Di para 0058 for example shows a switching point information flag = 1, indicates switching from a current segment. Else if = 0, the switch cannot be made seamlessly. Therefore for the flag = 1 condition, a seamless switch is implied. Also see ‘seamless switching’ per para 0243. Reference e.g., para 0127 in 993]  The motivation for combining He and Di has been discussed in connection with claim 1, above. 
Regarding claim 20,  He, Di, Oh, and Wang teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.  He does not disclose the limitation of claim 20. Di on the other hand from the same or similar field of endeavor discloses “where the container format [Reference the DASH standard and media presentation description (MPD) in Di as per citations given in claim 4] comprises an indication [See e.g., para 0246 with respect to flag information in the MPD which identifies the switching (para 0075-0076 and 0100 in 993)] that the switching mode corresponds to either: switching seamlessly; 10S.N.: 16/731,610 Art Unit: 2486switching to a zeroth time; switching to an offset time; or switching to a nearest random-access point.  [Given the ‘or condition’, Di para 0058 for example shows the switching point information flag = 1, indicates switching from a current segment. Else if = 0, the switch cannot be made seamlessly. Therefore for the flag = 1 condition, a seamless switch is implied. Also see ‘seamless switching’ per para 0243. Reference e.g., para 0127 in 993]  


Allowable Subject Matter
7.	Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
21. (Previously presented) The method of claim 1, further comprising: indicating in the bitstream, that the overlay comprises a value corresponding to a level of transparency of the omnidirectional visual media content relative to the overlay; where the value corresponding to the level of transparency of the omnidirectional visual media content relative to the overlay is given between a range of possible values of the level.
23. (New) The method of claim 1, further comprising performing at least one of the following: continuing or pausing playback of the overlay when a user is not watching the overlay; pausing a timeline of overlay playback until the overlay overlaps again with the viewport of the user; or continuing playback of the overlay even though the overlay is outside the viewport of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486